Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                           Mar 31 2014, 10:27 am
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

PATRICIA CARESS MCMATH                             GREGORY F. ZOELLER
Marion County Public Defender Agency               Attorney General of Indiana
Indianapolis, Indiana
                                                   JAMES B. MARTIN
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

ZACK HITCHINGS,                                    )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )      No. 49A02-1303-CR-207
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Amy J. Barbar, Magistrate
                            Cause No. 49G02-1208-PC-57778



                                         March 31, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
       Zach Hitchings appeals his eight-year sentence for robbery as a Class C felony1

contending that it was inappropriate. We affirm.

       Hitchings pleaded guilty to robbing the Teachers Credit Union in Indianapolis, the

second time he has been convicted of robbing this institution. He has an extensive

criminal history, including twenty-two prior arrests, five prior misdemeanor convictions,

and ten prior felony convictions. This is the seventh time that Hitchens has been arrested

for bank robbery, and the fourth time he has been convicted. In the remaining three bank

robbery cases, the charges were dismissed due to his plea agreements in other cases.

During his ten prior sentences in the Department of Correction, Hitchings received

multiple official misconduct reports.

       We “may exercise our authority under Appellate Rule 7(B) to revise a sentence

that we conclude is inappropriate in light of the nature of the offense and the character of

the offender.” Hope v. State, 834 N.E.2d 713, 718 (Ind. Ct. App. 2005) (emphasis

added). The defendant must persuade the appellate court that his or her sentence has met

this inappropriateness standard of review. Childress v. State, 848 N.E.2d 1073, 1080

(Ind. 2006). Hitchings has failed to meet this standard. Assuming without deciding that

the nature of his offense was not extraordinary, his character as revealed by his extensive

criminal history is, and his eight-year sentence is not inappropriate.

       Affirmed.

MAY, J., and BAILEY, J., concur.




       1
           See Ind. Code § 35-42-5-1.

                                              2